Citation Nr: 0703788	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to service connection for a back disability, 
to included degenerative joint disease.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

4.  Entitlement to service connection for a right ankle 
disability. 

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.  

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.  


8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), hyperlipidemia, colon polyps, 
peptic ulcer disease, pulmonary hypertension, sinusitis, 
asthma, sleep apnea, and lung cancer, to include as due to 
exposure to herbicides.  
 
9.  Entitlement to service connection for renal failure, to 
include as due to exposure to herbicides or as secondary to 
service-connected diabetes.   

10.  Entitlement to service connection for an eye disorder, 
to include as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska (hereinafter RO).  

The issues of entitlement to TDIU and entitlement to an 
increased rating for PTSD, as well as the issues of whether 
the substantive appeals received in March 2004 with regard to 
entitlement to an initial rating in excess of 50 percent for 
PTSD, an initial rating in excess of 20 percent for diabetes, 
service connection for hearing loss, service connection for a 
heart disorder, and entitlement to TDIU were timely filed, 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  Neither a back disorder, to include degenerative joint 
disease; GERD; nor a right ankle disorder were demonstrated 
in service, and there is no competent evidence linking a 
current disability associated with any of these conditions to 
in-service symptomatology or pathology; arthritis of the back 
was not demonstrated with one year of separation from 
service.  

2.  Service connection for a bilateral knee disability was 
denied by an unappealed rating decision dated in July 1973.  

3.  Evidence received to reopen the veteran's claim for 
service connection for a left knee disability does not raise 
a reasonable possibility of substantiating the claim for 
service connection for a left knee disability.   

4.  Evidence received to reopen the veteran's claim for 
service connection for a right knee disability includes a VA 
examination dated in December 1993 and a December 1993 VA x-
ray report is not cumulative or redundant of evidence 


previously considered and raises a reasonable possibility of 
substantiating the claim for service connection for a right 
knee disability.   

5.  The veteran's active service included duty in the 
Republic of Vietnam during the time period in which exposure 
to herbicides is presumed.   

6.  There is no competent evidence that the veteran has a 
current disability associated with COPD, hyperlipidemia, 
colon polyps, peptic ulcer disease, pulmonary hypertension, 
sinusitis, asthma, sleep apnea, or renal failure that is 
related to his military service or to any incident therein, 
to include exposure to herbicides. 
 
7.  The medical evidence does not show a current diagnosis of 
lung cancer or other respiratory cancer. 

8.  There is no competent evidence demonstrating an etiologic 
link between a current disability due to renal failure or an 
eye disorder to the veteran's service-connected diabetes or 
to his military service.
   

CONCLUSIONS OF LAW

1.  A back disorder, to include degenerative joint disease; 
GERD; and a right ankle disorder were not incurred in or 
aggravated by service, and degenerative joint disease of the 
back may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5013A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The July 1973 rating decision denying service connection 
for right and left knee disabilities is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R §§ 3.104, 19.118, 19.153 (1973).   

3.  Evidence received with the request to reopen the claims 
for entitlement to service connection for a left knee 
disability is not new and material; therefore, this claim may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156 (2006).

4.  Evidence received with the request to reopen the claim 
for entitlement to service connection for a right knee 
disability is new and material; therefore, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

5.  COPD, hyperlipidemia, colon polyps, peptic ulcer disease, 
pulmonary hypertension, sinusitis, asthmas, sleep apnea, 
renal failure, and a lung disorder to include lung cancer 
were not incurred in or aggravated by service, and may not be 
presumed to have been incurred as a result of in-service 
exposure to Agent Orange or other herbicide agents.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

6.  A current disability due to renal failure or an eye 
disability was not incurred or aggravated by service and is 
not proximately due to or the result of service-connected 
diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5013A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  VA must also notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by multiple letters, most recently in 
March 2006.  Through these letters, the originating agency 
has informed the veteran to submit any pertinent evidence in 
his possession, informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  As the veteran was also notified by letter dated in 
June 2005 as to the evidence and information necessary to 
reopen a service connection claim, the Board finds that he 
was provided with the notice required by the VCAA.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records.  Records have also been obtained from the Social 
Security Administration.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claims.  The Board is also unaware of any such evidence.  In 
this regard, while reference was made at the September 2006 
hearing to potentially relevant private treatment shortly 
after service, the veteran testified that this physician had 
retired, and there was no indication in further testimony 
from the veteran that additional efforts to obtain these 
records would be successful.  To this end, the veteran 
himself indicated in April 2006 that he had no other 
information or evidence to substantiate his claims. 


Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.  

In light of the Board's denial of the appellant's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  The veteran was provided with notice 
of this precedent by the March 2006 letter.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues adjudicated below.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).
  
II.  Legal Criteria/Analysis

A.  Service Connection Issues

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  There are some 
disabilities, including arthritis, cancerous tumors, peptic 
ulcers, cardiovascular-renal disease including hypertension 
for which service incurrence may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (finding that "a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  As referenced above, the 
veteran's DD Form 214 reflects 


awards indicative of service in Vietnam during the time 
period in which exposure to herbicides is presumed.  

Nevertheless, a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

1. Back Disorder, to Include Degenerative Joint Disease; 
GERD; and a Right Ankle Disorder 
Applying the above criteria to the facts of this case, the 
service medical records, including the separation 
examination, are silent for any evidence of a back 
disability, GERD, or a right ankle disorder.  The post-
service record reveals no medical evidence linking a current 
disability with these claimed conditions and service.  The 
veteran's statements alone are not deemed competent evidence 
as to diagnosis, medical etiology, or causation.  See 
Espiritu, 2 Vet. App. at 495; see also Routen, 10 Vet. App. 
at 186.  
As there is no medical evidence that relates these disorders 
to the veteran's military service, the preponderance of the 
evidence is against the veteran's claims, and the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, service 
connection for a back disability, to include degenerative 
joint disease; GERD; and a right ankle disorder is not 
warranted.  
 
2.  Claims For Service Connection, To Include As Due To 
Exposure To Herbicides.

The only disability which the veteran claims he has as a 
result of exposure to Agent Orange that is presumed to be the 
result of exposure to Agent Orange as listed at 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e) is lung cancer.  However, 
there is no evidence that the veteran has a current 
disability associated with lung cancer or any other 
respiratory cancer.  Thus, as there must be a current 
disability in order for service connection to be granted, 
service connection for lung cancer cannot be granted as due 
to his military service, to include as due to exposure to 
Agent Orange.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The veteran contends service connection is warranted as due 
to exposure to herbicides; namely, COPD, hyperlipidemia, 
colon polyps, peptic ulcer disease, pulmonary hypertension, 
sinusitis, asthma, sleep apnea, and renal failure, are not 
included in the disorders presumed to be the result of 
exposure to herbicides by law and regulation.  The service 
medical records, including the separation examination, are 
negative for these disorders.  Moreover, there is no medical 
evidence demonstrating the presence of peptic ulcer disease, 
a cardiovascular disorder to include hypertension, or renal 
failure within one year of service, and there is no competent 
medical evidence linking these disorders to the veteran's 
military service.  
While the Board has considered the veteran's contentions that 
the claimed conditions are the result of service, to include 
exposure to Agent Orange, the veteran's statements alone, as 
noted above, are not deemed competent evidence as to 
diagnosis, medical etiology, or causation.  See Espiritu, 2 
Vet. App. at 495; see also Routen, 10 Vet. App. at 186.  As 
such, the Board finds that the probative value of the 
unsupported contentions presented by the veteran in testimony 
and written form are outweighed by the negative objective 
evidence of record.  Therefore, as there is no medical 
evidence that relates these disorders to the veteran's 
military service, or to any incident therein, to include 
exposure to herbicides, the preponderance of the evidence is 
against the veteran's claims, and the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. at 56.  Accordingly, service connection for COPD, 
hyperlipidemia, colon polyps, peptic ulcer disease, pulmonary 
hypertension, sinusitis, asthma, sleep apnea, and renal 
failure is not warranted.  
 
3. Service Connection for Renal Failure and an Eye 
Disability, to Include as Secondary to Diabetes.
The veteran contends that his service-connected diabetes has 
resulted in renal failure and an eye disability, thereby 
warranting service connection for these two conditions as 
"secondary" to a service-connected disorder.  July 2005 and 
October 2005 VA eye examinations, while demonstrating 
diagnoses of a mild nuclear cataract and mild hypertensive 
retinopathy, concluded that neither condition was related to 
the veteran's service-connected diabetes mellitus.  With 
respect to renal failure, July 2005, September 2005, and June 
2006 VA examinations found that renal failure was not due to 
the veteran's service-connected diabetes, to include as due 
to medication prescribed for his service-connected diabetes.  
There is otherwise no medical evidence to support the 
veteran's assertions that he has renal failure or an eye 
disability as a result of diabetes.  There is also no medical 
evidence linking a current disability associated with renal 
failure or any eye disability to his military service.  As 
such, there is no medical evidence that relates these 
disorders to the veteran's military service, or to a 
service-connected disorder, to include diabetes mellitus.  
Accordingly, the preponderance of the evidence is against the 
veteran's claims, and the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
Accordingly, service connection for renal failure and an eye 
disorder is not warranted. 

B.  Whether New and Material Evidence has been Received to 
Reopen Claims for Service Connection for Left and Right Knee 
Disabilities. 
 
Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).

Service connection for a bilateral knee disability was denied 
by rating decision dated in July 1973.  The veteran was 
notified of this decision that month but did not perfect an 
appeal with respect to this decision.  As such, this decision 
is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R §§ 3.104, 
19.118, 19.153 (1973).  This is the most recent final rating 
decision denying service connection for left and right knee 
disabilities, and these claims may only be reopened with the 
submission of new and material evidence.  38 U.S.C.A. § 5108.   
 
Summarizing the evidence before the adjudicators at the time 
of the July 1973 rating decision, the service medical records 
reflect the convening of a Medical Board in April 1971 that 
determined the veteran was not fit for duty due to 
chondromalacia of the right patella, synovitis of the right 
knee and right lower extremity quadriceps insufficiency.  The 
July 1973 rating decision denied the veteran's claims for 
service connection for right and left knee disabilities as a 
bilateral knee disorder was not shown on June 1973 VA 
physical and x-ray examinations.  

Examining the evidence submitted to reopen the veteran's 
claims for service connection for right and left knee 
disabilities, this evidence does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a left knee disability, as it does not contain 
medical evidence of a left knee disability.  The December 
1993 VA bilateral knee x-ray revealed no abnormities in the 
left knee and a clinical examination of the left knee at time 
showed no deformity, swelling, effusion, heat, or erythema, 
or crepitus.  Thus, the Board finds that the additional 
evidence is not new and material and the claim for service 
connection for a left knee disability is not reopened.  
38 C.F.R. § 3.156; see Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).

With respect to the claim for service connection for a right 
knee disability, clinical evidence and a VA x-ray report in 
December 1993, indicate an irregularity of the proximal right 
tibia which the examiner felt was probably secondary to old 
trauma.  This evidence is both new and material.  The 
evidence is new because it was not previously of record 
before the adjudicators at the time of the July 1973 rating 
decision.  The evidence is material as it shows a current 
right knee disorder which provides evidence that relates to 
an unestablished fact necessary to substantiate the claim and 
also raises a reasonable possibility of substantiating the 
veteran's claim for service connection for a right knee 
disability as the December 1993 VA X-ray report demonstrates 
the existence of a post-service abnormality in the right knee 
which the examiner indicated was probably due to an old 
trauma.  As such, the claim for service connection for a 
right knee disorder is reopened.  


ORDER

Service connection for a back disorder to include 
degenerative joint disease is denied. 

Service connection for GERD is denied.  

Service connection for a right ankle disability is denied. 

New and material evidence having not been received, the claim 
for service connection for a left knee disability is denied.  

New and material evidence having been received, the claim for 
service connection for a right knee disability is reopened, 
and to this extent only, the appeal is granted.  

Service connection for COPD, hyperlipidemia, colon polyps, 
peptic ulcer disease, pulmonary hypertension, sinusitis, 
asthma, sleep apnea, and a lung disorder to include cancer, 
to include as due exposure to herbicides, is denied.  

Service connection for renal failure, to include as due to 
exposure to herbicides and secondary to a service-connected 
disorder, is denied. 

Service connection for an eye disorder, to include as 
secondary to a service-connected disorder, is denied. 


REMAND

From review of the complex procedural history, the Board 
finds that the veteran has submitted notices of disagreement 
in June 2004, concerning the issues of whether timely appeals 
were perfected with respect to claims denied by a rating 
decision in September 2002, for an initial rating in excess 
of 50 percent for PTSD, an initial rating in excess of 20 
percent for diabetes, service connection for hearing loss, 
service connection for a heart disorder, and entitlement to 
TDIU.  A statement of the case addressing the question as to 
whether timely appeals were filed with respect to these 
claims has not been issued.  As such, the RO must prepare a 
statement of the case addressing these matters.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

At this time, the Board notes that subsequent to the above 
actions, the veteran filed additional claims for an increased 
rating for PTSD and entitlement to TDIU, which have been 
perfected and are currently on appeal.  Nevertheless, the 
issues of the timeliness of the substantive appeals to the 
rating decisions in must be addressed prior to the issues on 
appeal, as it has the potential to impact upon the effective 
date of any award, if the appeals regarding PTSD and TDIU are 
granted.  As the resolution of these matters may potentially 
impact the adjudication of the claim for an increased rating 
for PTSD and entitlement to TDIU, the adjudication of these 
claims must be remanded.  Harris v Derwinski, 1 Vet. App. 80 
(1991).

As to the issue of entitlement to TDIU currently on appeal, 
this issue was denied by a rating decision dated in September 
2004.  At that time, the RO denied this issue as the veteran 
did not meet the schedular criteria for TDIU.  However, a 
rating decision dated in June 2006, granted entitlement to 
service connection for peripheral neuropathy of both lower 
extremities and assigned disability evaluations that now 
result in a combined rating of 70 percent.  Accordingly, a VA 
examination is necessary to provide an opinion as to whether 
the veteran's current service-connected disorders prevent him 
from obtaining or retaining employment.      

In addition, the record does not reflect the completion of VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) discussing the 
veteran's education and employment history.  The veteran was 
provided with this form according to an April 2006 letter of 
record.  Such information is important for the adjudication 
of the veteran's TDIU claim, and given the additional 
development necessary as discussed below, the RO must provide 
the veteran with another opportunity to complete this form.  

The reopened claim for service connection for a right knee 
disability also requires a VA examination to provide a nexus 
opinion in accordance with 38 C.F.R. § 3.159(c)(4).   

Accordingly, these issues are remanded for the following 
actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of the claims on appeal.  The 
RO must also provide the veteran with a 
VA Form 21-8940 to complete.  Based on 
his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain any named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran must be afforded the 
appropriate VA examinations to determine 
the etiology of any right knee disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed right knee disorder is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

3.  The RO must schedule the veteran for 
a VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to whether the 
veteran is able to obtain or retain 
employment due only to his service-
connected disability, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete 
rationale for any opinions expressed must 
be given.  The report must be typed. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination or to cooperate in the 
development of the claims without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must provide the veteran and 
his representative a statement of the 
case addressing whether timely appeals 
were perfected with respect to the issues 
of entitlement to an initial rating in 
excess of 50 percent for PTSD, an initial 
rating in excess of 20 percent for 
diabetes, service connection for hearing 
loss, service connection for a heart 
disorder, and entitlement to TDIU which 
were denied in a rating decision dated in 
September 2002.  The veteran must be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of the issues of 
timeliness of the March 2004 substantive 
appeal to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2006).  If 
a timely substantive appeal is filed with 
respect to any such issue, the case must 
be returned to the Board for further 
appellate consideration of any such 
issue.  

6.  Thereafter, the claims for an 
increased rating for PTSD, entitlement to 
TDIU, and entitlement to service 
connection for a right knee disability 
are to be readjudicated by the RO.  If 
this action does not result in a complete 
grant of all benefits sought in 
connection with this claims, the veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to this 
issue.  An appropriate period of time 
must be allowed for response.  
Thereafter, the case must be returned to 
the Board for further appellate 
consideration.  

No action is required by the veteran until he receives 
further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


___________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


